Citation Nr: 0636801	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether a timely notice of disagreement to an April 2003 
decision, which denied service connection for hypertension, 
was filed.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker






INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 letter issued by the New Orleans, 
Louisiana, RO.  In that letter, the RO informed the veteran 
that his May 2, 2004 notice of disagreement (stemming from an 
April 2003 rating decision) did not contain disagreement with 
the denial of service-connection for hypertension, and that 
the appeal period had expired.  

The veteran was afforded a Board video hearing at the local 
RO before the undersigned Acting Veteran's Law Judge in 
August 2006.  


FINDINGS OF FACT

1. At issue in an April 24, 2003 rating decision was service 
connection for hypertension and increased evaluation for 
service-connected gout.  The RO denied service connection for 
hypertension and increased the veteran's service-connected 
gout to 20 percent.  The appellant was notified of that 
decision by a properly addressed letter dated May 2, 2003.

2. By a May 2, 2004 letter, the veteran filed a notice of 
disagreement regarding evaluation for gout.  In that letter, 
there was no mention of disagreement of the denial for 
service connection for hypertension.  

3.  By a June 30, 2004 letter (more than one year from the 
date of notice of the April 24, 2003 rating), the veteran 
expressed his desire to include hypertension in his appeal. 


 

CONCLUSIONS OF LAW

1.  The notice of disagreement filed on May 2, 2004, to an 
April 24, 2003 rating decision denying service connection for 
hypertension, was not a valid notice of disagreement with 
respect to the claim for service connection for hypertension.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.200, 20.201, 20.300, 20.302(a) (2006).

2.  The June 30, 2004 letter was an untimely notice of 
disagreement to the April 24, 2003 rating decision denying 
service connection for hypertension.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 19.34, 20.101(c), 20.200, 
20.201, 20.300, 20.302(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108 
(West 2002).  It is well established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits and that, once 
apparent, a potential jurisdictional defect may be raised by 
the court, tribunal or any party, sua sponte, at any stage in 
the proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction. 38 
C.F.R. § 20.101(c) (2006).  With regard to the issue of 
timeliness of a notice of disagreement, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

Pursuant to applicable law and regulation, an appeal to the 
Board consists of a timely filed notice of disagreement in 
writing and, a timely filed substantive appeal received in 
response to a statement of the case.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200 (2006).  The claimant has one year from the 
date of notification of the adverse rating decision to file a 
notice of disagreement with the RO that issued the adverse 
decision (unless the claim has been transferred) to initiate 
the appeal process. 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. §§ 20.300, 20.302(a) (2006).  The date of mailing the 
letter of notification is presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  Whether a notice of disagreement has 
been filed on time is an appealable issue. 38 C.F.R. §§ 
19.34, 20.101(c).  However, an untimely notice of 
disagreement deprives the Board of jurisdiction to consider 
the merits of an appeal. 38 U.S.C.A. § 7105(c) (West 2002); 
See Marsh v. West, 11 Vet. App. 468, 470 (1998).

A notice of disagreement is defined as a written 
communication from the claimant or his or her representative 
expressing dissatisfaction with an adjudicative determination 
by the agency of original jurisdiction and a desire to 
contest the result 38 C.F.R. § 20.201 (2006).  Although no 
specific language is required, the specific determinations 
with which the claimant disagrees must be identified.  38 
C.F.R. § 20.201 (2006).  In determining what constitutes a 
notice of disagreement, both the actual wording of the 
communication and the context in which it was written are 
considered.  See Jarvis v. West, 12 Vet. App. 559 (1999); 
Drenkhahn v. Derwinski, 2 Vet. App. 207, 208 (1992).

In this case, the RO denied entitlement to service connection 
for hypertension and granted an increased evaluation for the 
veteran's service-connected gout in an April 24, 2003 rating 
decision.  In a May 2, 2003 letter, the RO notified the 
appellant of this decision and advised him of his appellate 
rights.  On May 2, 2004, the veteran submitted a signed, two-
page statement disagreeing with the rating assigned for his 
service-connected gout.  There was no mention of disagreement 
with the denial of service connection for hypertension in 
that letter, and there is no evidence that any other 
documents were submitted with the letter.  The statement was 
accepted as a valid disagreement as to the issue of gout, and 
the veteran was sent a letter on June 14, 2004 noting that 
the only issue on appeal was evaluation for gout.  On June 
30, 2004 (more than one year from the date of notice of the 
April 24, 2003 rating decision), the veteran submitted a 
letter requesting that his appeal include the denial of 
service connection for hypertension.

The May 2, 2004 submission by the veteran was a notice of 
disagreement as to the issue of gout only.  The statement did 
not contain any language, explicit or implicit, disagreeing 
with the denial of service connection for hypertension.  
Furthermore, there are no other documents of record that 
could be construed as a valid notice of disagreement.  The 
June 30, 2004 submission addressing the issue of hypertension 
was not a timely notice of disagreement as it was sent more 
than one year from the May 2, 2003 notice of rating decision.  
Thus, the April 24, 2003 decision concerning hypertension was 
final.   See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. 
§ 20.201 (2006).  Because the appellant has not complied with 
the legal requirement for filing a timely notice of 
disagreement, the law is dispositive of the issue and it must 
be dismissed on that basis.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter, VA has no duty to 
assist the veteran in the development of his claim.  See 
Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

ORDER

A timely notice of disagreement to an April 24, 2003 
decision, which denied service connection for hypertension, 
was not filed, and the appeal is dismissed.








____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


